 

Exhibit 10.4

 

Execution Version

 

 

 

Agree Limited Partnership

 

First Supplement to Uncommitted Master Note Facility

 

Dated as of September 26, 2018

 

Re:       $100,000,000 4.32%, Series 2018-A, Senior Guaranteed Notes

due September 26, 2030

 

 



 

 

 

 

Agree Limited Partnership

70 E. Long Lake Road

Bloomfield Hills, MI 48304

 

First Supplement to Uncommitted Master Note Facility

 

Dated as of

September 26, 2018

 

To the Purchaser(s) named in

Schedule A hereto

 

Ladies and Gentlemen:

 

This First Supplement to Uncommitted Master Note Facility (the “First
Supplement”) is among Agree Limited Partnership, a Delaware limited partnership
(the “Company”), and Agree Realty Corporation, a Maryland corporation operating
as a real estate investment trust (the “Parent Guarantor”), AIG Asset Management
(U.S.), LLC (“AIG”) and the institutional investors named on Schedule A attached
hereto (the “Purchasers”).

 

Recitals

 

A.           The Company and the Parent Guarantor have entered into the
Uncommitted Master Note Facility dated as of August 3, 2017 with AIG (as
heretofore amended and supplemented, the “Master Note Facility”); and

 

B.           The Company desires to issue and sell, and the Purchasers desire to
purchase, an initial Series of Notes (as defined in the Master Note Facility)
pursuant to the Master Note Facility and in accordance with the terms set forth
below;

 

Now, Therefore, the Company and the Purchasers agree as follows:

 

1.          Authorization of the New Series of Notes. The Company has authorized
the issue and sale of $100,000,000 aggregate principal amount of its 4.32%,
Series 2018-A, Senior Guaranteed Notes due September 26, 2030 (the
“Series 2018-A Notes”). The Series 2018-A Notes, and each Series of Notes which
may from time to time hereafter be issued pursuant to the provisions of the
Master Note Facility, are collectively referred to as the “Notes” (such term
shall also include any such notes issued in substitution therefor pursuant to
Section 13 of the Master Note Facility). The Series 2018-A Notes shall be
substantially in the form set out in Exhibit 1 hereto with such changes
therefrom, if any, as may be approved by the Purchaser(s) and the Company.

 

 

 

 

2.          Sale and Purchase of Series 2018-A Notes. Subject to the terms and
conditions of this First Supplement and the Master Note Facility and on the
basis of the representations and warranties hereinafter set forth, the Company
will issue and sell to each of the Purchasers, and the Purchasers will purchase
from the Company, at the Closing provided for in Section 3, Series 2018-A Notes
in the principal amount specified opposite their respective names in the
attached Schedule A hereto at the purchase price of 100% of the principal amount
thereof. The obligations of the Purchasers hereunder are several and not joint
obligations and no Purchaser shall have any liability to any Person for the
performance or non-performance by any other Purchaser hereunder.

 

3.          Closing. The sale and purchase of the Series 2018-A Notes to be
purchased by each Purchaser shall occur at the offices of Chapman and Cutler
LLP, 111 West Monroe Street, Chicago, IL 60603 at 10:00 a.m. Chicago time, at a
closing (the “Closing”) on September 26, 2018 or on such other Business Day
thereafter on or prior to October 2, 2018 as may be agreed upon by the Company
and the Purchasers (the “Closing Date”). At the Closing, the Company will
deliver to each Purchaser the Series 2018-A Notes to be purchased by such
Purchaser in the form of a single Series 2018-A Note (or such greater number of
Series 2018-A Notes in denominations of at least $100,000 as such Purchaser may
request) dated the date of the Closing and registered in such Purchaser’s name
(or in the name of such Purchaser’s nominee), against delivery by such Purchaser
to the Company or its order of immediately available funds in the amount of the
purchase price therefor by wire transfer of immediately available funds for the
account of the Company in accordance with wire transfer instructions provided by
the Company to such Purchaser pursuant to Section 4 of this First Supplement, as
it relates to Section 4.11 of the Master Note Facility. If, at the Closing, the
Company shall fail to tender such Series 2018-A Notes to any Purchaser as
provided above in this Section 3, or any of the conditions specified in
Section 4 shall not have been fulfilled to any Purchaser’s satisfaction, such
Purchaser shall, at such Purchaser’s election, be relieved of all further
obligations under this Agreement, without thereby waiving any rights such
Purchaser may have by reason of such failure or such nonfulfillment.

 

4.          Conditions to Closing. The obligation of each Purchaser to purchase
and pay for the Series 2018-A Notes to be sold to such Purchaser at the Closing
is subject to the fulfillment to such Purchaser’s satisfaction, prior to the
Closing, of the conditions set forth in Section 4 of the Master Note Facility
(it being understood that all references to “Purchaser” therein shall be deemed
to refer to the Purchasers hereunder, all references to “this Agreement” shall
be deemed to refer to the Master Note Facility as supplemented by this First
Supplement, and all references to “Notes” therein shall be deemed to refer to
the Series 2018-A Notes, and as hereafter modified), and to the following
additional conditions:

 

(a)          as provided in Section 5 of this First Supplement, except as
supplemented, amended or superseded by the representations and warranties set
forth in Exhibit 2 hereto (which changes are subject to the approval of each
Purchaser), each of the representations and warranties of the Company and the
Parent Guarantor set forth in Section 5 of the Master Note Facility shall be
correct as of the date of Closing and the Company and the Parent Guarantor each
shall have delivered to each Purchaser an Officer’s Certificate, dated the date
of the Closing certifying that such condition has been fulfilled; and

 



 -2- 

 

 

(b)          contemporaneously with the Closing, the Company shall sell to each
Purchaser, and each Purchaser shall purchase, the Series 2018-A Notes to be
purchased by such Purchaser at the Closing as specified in Schedule A.

 

5.          Representations and Warranties of the Company and the Parent
Guarantor. With respect to each of the representations and warranties contained
in Section 5 of the Master Note Facility, each of the Company and the Parent
Guarantor represents and warrants to the Purchasers that, as of the date hereof,
such representations and warranties are true and correct (A) except that all
references to “Purchaser” therein shall be deemed to refer to the Purchasers
hereunder, all references to “this Agreement” shall be deemed to refer to the
Master Note Facility as supplemented by this First Supplement, and all
references to “Notes” therein shall be deemed to refer to the Series 2018-A
Notes, and (B) except for changes to such representations and warranties or the
Schedules referred to therein, which changes are set forth in the attached
Exhibit 2 and which are in all respects satisfactory to such Purchaser as a
condition to the Closing.

 

6.          Representations of the Purchasers. Each Purchaser confirms to the
Company that the representations set forth in Section 6 of the Master Note
Facility are true and correct on the date hereof with respect to the purchase of
the Series 2018-A Notes by such Purchaser, except that all references to
“Purchaser” therein shall be deemed to refer to the Purchasers hereunder, all
references to “this Agreement” therein shall be deemed to refer to the Master
Note Facility as supplemented by this First Supplement, and all references to
“Notes” therein shall be deemed to refer to the Series 2018-A Notes.

 

7.          Maturity; Interest. The Series 2018-A Notes will have the maturity
date and bear interest at the rate set forth therein.

 

8.          Prepayments of the Series 2018-A Notes. All prepayment provisions in
Section 8 of the Master Note Facility shall apply to the Series 2018-A Notes
equally as “Notes” thereunder, subject to the definitions applicable to the
Series 2018-A Notes contained herein.

 

9.          Applicability of Master Note Facility. Except as otherwise expressly
provided herein (and expressly permitted by the Master Note Facility), all of
the provisions of the Master Note Facility are incorporated by reference herein,
shall apply to the Series 2018-A Notes as if expressly set forth in this First
Supplement and all references to “Notes” shall include the Series 2018-A Notes.
Without limiting the foregoing, the Company and the Parent Guarantor agree to
pay all costs and expenses incurred in connection with the initial filing of
this First Supplement and all related documents and financial information with
the SVO; provided that such costs and expenses with respect to the Series 2018-A
Notes shall not exceed $5,000 per Series or tranche of such Notes. Capitalized
terms used herein without definition have the respective meanings ascribed to
them in the Master Note Facility (as amended from time to time).

 

 -3- 

 

 

10.         Governing Law. This First Supplement shall be construed and enforced
in accordance with, and the rights of the parties shall be governed by, the law
of the State of New York, excluding choice-of-law principles of the law of such
State that would permit the application of the laws of a jurisdiction other than
such State.

 

11.         Agreement to be Bound. The Company, the Parent Guarantor and each
Purchaser agree to be bound by and comply with the terms and provisions of the
Master Note Facility as fully and completely as if such Purchaser were an
original signatory to the Master Note Facility.

 

[Remainder of page intentionally left blank]

 

 -4- 

 

 

The execution hereof shall constitute a contract between the Company, the Parent
Guarantor and the Purchaser(s) for the uses and purposes hereinabove set forth,
and this First Supplement may be executed in any number of counterparts, each
executed counterpart constituting an original but all together only one
agreement.

 

  Agree Limited Partnership,   a Delaware limited partnership

 

  By       Name:     Title:

 

  Agree Realty Corporation,   a Maryland corporation

 

  By       Name:     Title:

 

 -5- 

 

 

Accepted as of the date first written above.

 

  AIG Asset Management (U.S.), LLC

 

  By       Name:     Title:

 

  American General Life Insurance
Company   The United States Life Insurance Company
in the City of New York   The Variable Annuity Life Insurance
Company

 

  By: AIG Asset Management (U.S.), LLC, as     Investment Adviser

 

  By:       Name:     Title:

 

 -6- 

 

 

Information Relating to Purchasers

 

Name and Address of Purchaser   Principal
Amount of
Series 2018-A
Notes to Be
Purchased

 

Name and Address of Purchaser  Principal Amount of
Series 2018-A Notes to Be
Purchased         American General Life Insurance Company  $55,000,000 

 

(1)All payments to be by wire transfer of immediately available funds, with
sufficient information (including PPN #, interest rate, maturity date, interest
amount, principal amount and premium amount, if applicable) to identify the
source and application of such funds, to:

 

The Bank of New York Mellon

ABA # 021-000-018

Account Name: BNYM Income

Account Number: GLA111566

For Further Credit to: AMERICAN GENERAL LIFE INS. CO. Physical; Account No.
886623

Reference:  PPN and Prin.: $          ; Int.: $______

 

(2)Payment notices, audit confirmations and related note correspondence to:

 

American General Life Insurance Company (886623)

c/o AIG Asset Management

2929 Allen Parkway, A36-04

Houston, Texas 77019-2155

Attn: PCG Investment Portfolio Support

Email: PPGIPS@aig.com

 

(3)Duplicate payment notices (only) to:

 

American General Life Insurance Company (886623)

c/o The Bank of New York Mellon

Attn: P & I Department

Fax: (718) 315-3076

 

Schedule A

(to First Supplement)

 

 

(4)* Compliance reporting information (financial docs, officer’s certificates,
etc.) to:

 

AIG Asset Management

2929 Allen Parkway, A36-04

Houston, Texas 77019-2155

Attn: Private Placements Compliance

Email: complianceprivateplacements@aig.com

 

* Note: Only two (2) complete sets of compliance information are required for
all companies for which AIG Asset Management Group serves as investment adviser.

 

(5)Note to be issued in the nominee name of: HARE & CO., LLC (Tax ID #:
13-6062916)

 

(6)Tax I.D. Number for American General Life Insurance Company: 25-0598210

 

(7)Physical Delivery Instructions:

 

DTCC

570 Washington Blvd.

Jersey City, NJ 07310

Attn: BNY Mellon / Branch Deposit Department – 5th Floor

Contact: Andre Granville; Phone: (315) 414-3068

Account Name: AMERICAN GENERAL LIFE INSURANCE COMPANY

Account Number: 886623

cc: Jennifer.Cuellar@aig.com and Jon.Heiny@aig.com

with a copy of the custodian receipt to Rachel.lewis@aig.com

 

 A-2 

 

 

Name and Address of Purchaser  Principal Amount of
Series 2018-A Notes to Be
Purchased         The United States Life Insurance Company in the City of New
York  $15,000,000 

 

(1)All payments to be by wire transfer of immediately available funds, with
sufficient information (including PPN #, interest rate, maturity date, interest
amount, principal amount and premium amount, if applicable) to identify the
source and application of such funds, to:

 

JPMorgan Chase Bank, N.A.

ABA # 021-000-021

Account Name: AIG PHYSICAL WIRE ACCOUNT

Account Number: 780153941

For Further Credit to: P68423

Reference:  PPN and Prin.: $          ; Int.: $______

 

(2)Payment notices, audit confirmations and related note correspondence to:

 

The United States Life Insurance Company in the City of New York (P68423)

c/o AIG Asset Management

2929 Allen Parkway, A36-04

Houston, Texas 77019-2155

Attn: PCG Investment Portfolio Support

Email: PPGIPS@aig.com

 

(3)Duplicate payment notices (only) to:

 

The United States Life Insurance Co. in the City of New York (P68423)

c/o JPMorgan Client Services

Email: physical.abs.income@jpmorgan.com

 

(4)* Compliance reporting information (financial docs, officer’s certificates,
etc.) to:

 

AIG Asset Management

2929 Allen Parkway, A36-04

Houston, Texas 77019-2155

Attn: Private Placements Compliance

Email: complianceprivateplacements@aig.com

 

* Note: Only two (2) complete sets of compliance information are required for
all companies for which AIG Asset Management Group serves as investment adviser.

 

 A-3 

 

 

(5)Note to be issued in the nominee name of: CUDD & CO. LLC (Tax ID #:
13-6022143)

 

(6)Tax ID Number for The United States Life Insurance Company in the City of New
York: 13-5459480

 

(7)Physical Delivery Instructions:

 

JPMorgan Chase Bank, N.A.

4 Chase Metrotech Center

Brooklyn, New York 11245-0001

Attn: Physical Receive Department – 3rd Floor (for overnight mail) OR

Physical Receive Dept. – 1st Floor, Window 5 (for messenger, use Willoughby
Entrance)

Contact: Aubrey M. Reuben; Phone: (718) 242-0269

Account Name: THE UNITED STATES LIFE INSURANCE COMPANY IN THE CITY OF N. Y.

Account Number: P68423

cc: Jennifer.Cuellar@aig.com and Jon.Heiny@aig.com

with a copy of the custodian receipt to Rachel.lewis@aig.com

 

 A-4 

 

 

Name and Address of Purchaser  Principal Amount of
Series 2018-A Notes to Be
Purchased         The Variable Annuity Life Insurance Company  $30,000,000 

 

(1)All payments to be by wire transfer of immediately available funds, with
sufficient information (including PPN #, interest rate, maturity date, interest
amount, principal amount and premium amount, if applicable) to identify the
source and application of such funds, to:

 

The Bank of New York Mellon

ABA # 021-000-018

Account Name: BNYM Income

Account Number: GLA111566

For Further Credit to: VARIABLE ANNUITY LIFE INSURANCE CO.; Account No. 260735

Reference:  PPN and Prin.: $          ; Int.: $______

 

(2)Payment notices, audit confirmations and related note correspondence to:

 

The Variable Annuity Life Insurance Company (260735)

c/o AIG Asset Management

2929 Allen Parkway, A36-04

Houston, Texas 77019-2155

Attn: PPG Investment Portfolio Support

Email: PPGIPS@aig.com

 

(3)Duplicate payment notices (only) to:

 

The Variable Annuity Life Insurance Company (260735)

c/o The Bank of New York Mellon

Attn: P & I Department

Fax: (718) 315-3076

 

 A-5 

 

 

(4)* Compliance reporting information (financial docs, officer’s certificates,
etc.) to:

 

AIG Asset Management

2929 Allen Parkway, A36-04

Houston, Texas 77019-2155

Attn: Private Placements Compliance

Email: complianceprivateplacements@aig.com

 

* Note: Only two (2) complete sets of compliance information are required for
all companies for which AIG Asset Management Group serves as investment adviser.

 

(5)Note to be issued in the nominee name of: HARE & CO., LLC (Tax ID #:
13-6062916)

 

(6)Tax ID Number for The Variable Annuity Life Insurance Company: 74-1625348

 

(7)Physical Delivery Instructions:

DTCC

570 Washington Blvd.

Jersey City, NJ 07310

Attn: BNY Mellon / Branch Deposit Department – 5th Floor

Contact: Andre Granville; Phone: (315) 414-3068

BNYM Account Name: THE VARIABLE ANNUITY LIFE INSURANCE COMPANY

BNYM Account Number: 260735

cc: Jennifer.Cuellar@aig.com and Jon.Heiny@aig.com

with a copy of the custodian receipt to Rachel.lewis@aig.com

 

 A-6 

 

 

[Form of Series 2018-A Note]

 

Agree Limited Partnership

 

4.32% Senior Guaranteed Note, Series 2018-A, due September 26, 2030

 

No. RA__-__ [Date] $[____________] PPN 00855@ AE4

 

For Value Received, the undersigned, Agree Limited Partnership (herein called
the “Company”), a limited partnership organized and existing under the laws of
Delaware, hereby promises to pay to [_____________________], or registered
assigns, the principal sum of [_____________________] Dollars (or so much
thereof as shall not have been prepaid) on September 26, 2030 (the “Maturity
Date”) with interest (computed on the basis of a 360-day year of twelve 30-day
months) on the unpaid balance hereof at the rate of 4.32% per annum from the
date hereof, payable semiannually, on the 31st day of March and 30th day of
September in each year, commencing with March 31, 2019 or the first March 31 or
September 30 following the date hereof, and on the Maturity Date, until the
principal hereof shall have become due and payable, and (b) to the extent
permitted by law, (x) on any overdue payment of interest and (y) during the
continuance of an Event of Default, on such unpaid balance and on any overdue
payment of any Make-Whole Amount, at a rate per annum from time to time equal to
the Default Rate (as defined in the hereinafter defined Master Note Facility).

 

Payments of principal of, interest on and any Make-Whole Amount with respect to
this Note are to be made in lawful money of the United States of America at the
principal office of JPMorgan Chase Bank, N.A. in New York, New York or at such
other place as the Company shall have designated by written notice to the holder
of this Note as provided in the Master Note Facility referred to below.

 

This Note is one of the Senior Guaranteed Notes, Series 2018-A (herein called
the “Notes”) issued pursuant to the First Supplement dated as of September 26,
2018 to the Uncommitted Master Note Facility dated as of August 3, 2017 (as from
time to time amended, the “Master Note Facility”), between Agree Realty
Corporation (the “Parent Guarantor”), the Company, AIG Asset Management (U.S.),
LLC and the Purchasers from time to time referred to therein and is entitled to
the benefits thereof. Each holder of this Note will be deemed, by its acceptance
hereof, to have (i) agreed to the confidentiality provisions set forth in
Section 20 of the Master Note Facility and (ii) made the representations set
forth in Section 6.2 of the Master Note Facility. Unless otherwise indicated,
capitalized terms used in this Note shall have the respective meanings ascribed
to such terms in the Master Note Facility.

 

This Note is a registered Note and, as provided in the Master Note Facility,
upon surrender of this Note for registration of transfer accompanied by a
written instrument of transfer duly executed, by the registered holder hereof or
such holder’s attorney duly authorized in writing, a new Note for a like
principal amount will be issued to, and registered in the name of, the
transferee. Prior to due presentment for registration of transfer, the Company
may treat the person in whose name this Note is registered as the owner hereof
for the purpose of receiving payment and for all other purposes, and the Company
will not be affected by any notice to the contrary.

 

Exhibit 1

(to First Supplement)

 

 

Pursuant to a Guaranty dated as of September 26, 2018, the Parent Guarantor,
operating as a real estate investment trust and certain subsidiaries, have each
absolutely and unconditionally guaranteed payment in full of the principal of,
Make-Whole Amount, if any, and interest on this Note and performance by the
Company of all of its obligations contained in the Master Note Facility all on
the terms set forth in such Guaranty.

 

This Note is subject to optional prepayment, in whole or from time to time in
part, at the times and on the terms specified in the Master Note Facility, but
not otherwise.

 

If an Event of Default occurs and is continuing, the principal of this Note may
be declared or otherwise become due and payable in the manner, at the price
(including any applicable Make-Whole Amount) and with the effect provided in the
Master Note Facility.

 

This Note shall be construed and enforced in accordance with, and the rights of
the Company and the holder of this Note shall be governed by, the law of the
State of New York, excluding choice-of-law principles of the law of such State
that would permit the application of the laws of a jurisdiction other than such
State.

 

  Agree Limited Partnership

 

  By: Agree Realty Corporation,     Its sole general partner

 

  By       Name:     Title:

 

 EX 1-2 

 

 

Supplemental Representations

 

The Company represents and warrants to each Purchaser that except as hereinafter
set forth in this Exhibit 2, each of the representations and warranties set
forth in Section 5 of the Master Note Facility is true and correct in all
material respects as of the date hereof with respect to the Series 2018-A Notes
with the same force and effect as if each reference to “Notes” set forth therein
was modified to refer the “Series 2018-A Notes” and each reference to “this
Agreement” therein was modified to refer to the Master Note Facility as
supplemented by the First Supplement. The Section references hereinafter set
forth correspond to the similar sections of the Master Note Facility which are
supplemented hereby:

 

Section 5.4 Organization and Ownership of Shares of Subsidiaries; Affiliates.
Schedule 5.4 of the Master Note Facility is hereby replaced by the below
Schedule 5.4:

 

Schedule 5.4

 

Organization and Ownership of Shares of Subsidiaries; Affiliates

(as of August 30, 2018)

 

Subsidiary  Jurisdiction of
Organization  Percentage of Equity Interests
Owned by Parent Guarantor,
Company and other Subsidiaries
(in the aggregate)  2355 Jackson Avenue, LLC  Michigan   100% Agree 1031, LLC 
Delaware   100% Agree 103-Middleburg Jacksonville, LLC  Delaware   100% Agree
117 Mission, LLC  Michigan   100% Agree 17-92, LLC  Florida   100% Agree 2016,
LLC  Delaware   100% Agree 6 LA & MS, LLC  Delaware   100% Agree Alcoa TN LLC 
Tennessee   100% Agree Allentown PA LLC  Pennsylvania   100% Agree Altoona, PA,
LLC  Delaware   100% Agree Americus GA, LLC  Delaware   100%

 



Exhibit 2

(to First Supplement)

 

 

Subsidiary  Jurisdiction of
Organization  Percentage of Equity Interests
Owned by Parent Guarantor,
Company and other Subsidiaries
(in the aggregate)  Agree Anderson SC LLC  Delaware   100% Agree Ann Arbor
Jackson, LLC  Delaware   100% Agree Ann Arbor MI, LLC  Delaware   100% Agree Ann
Arbor State Street, LLC  Michigan   100% Agree Antioch, LLC  Illinois   100%
Agree Apopka FL, LLC  Delaware   100% Agree Appleton WI, LLC  Delaware   100%
Agree Archer Chicago IL, LLC  Delaware   100% Agree Arlington TX LLC  Texas 
 100% Agree Atchison, LLC  Kansas   100% Agree Atlantic Beach, LLC  Delaware 
 100% Agree Baltimore MD, LLC  Delaware   100% Agree Baton Rouge LA LLC 
Louisiana   100% Agree Beecher LLC  Michigan   100% Agree Belton MO LLC 
Delaware   100% Agree Belvidere IL, LLC  Illinois   100% Agree Berwyn IL LLC 
Illinois   100% Agree Bloomington MN, LLC  Delaware   100% Agree Boynton, LLC 
Florida   100% Agree Brenham TX, LLC  Delaware   100% Agree Brighton, LLC 
Delaware   100% Agree Bristol & Fenton Project, LLC  Michigan   100%

 

 EX 2-2 

 

 

Subsidiary  Jurisdiction of
Organization  Percentage of Equity Interests
Owned by Parent Guarantor,
Company and other Subsidiaries
(in the aggregate)  Agree Brooklyn OH LLC  Ohio   100% Agree BT, LLC  Delaware 
 100% Agree Buffalo Center IA, LLC  Delaware   100% Agree Burlington, LLC 
Delaware   100% Agree Cannon Station LLC  Delaware   100% Agree Carlinville IL,
LLC  Delaware   100% Agree Cedar Park TX, LLC  Delaware   100% Agree Center
Point Birmingham AL LLC  Alabama   100% Agree Chandler, LLC  Arizona   100%
Agree Charlotte County, LLC  Delaware   100% Agree Charlotte Poplar, LLC  North
Carolina   100% Agree Chicago Kedzie, LLC  Illinois   100% Agree Cochran GA,
LLC  Georgia   100% Agree Columbia SC, LLC  Delaware   100% Agree Columbus OH,
LLC  Delaware   100% Agree Concord, LLC  North Carolina   100% Agree
Construction Management LLC  Delaware   100% Agree Corunna LLC  Michigan   100%
Agree Crystal River FL, LLC  Delaware   100% Agree CW, LLC  Delaware   100%
Agree Dallas Forest Drive, LLC  Texas   100% Agree Daniel Morgan Avenue
Spartanburg SC LLC  South Carolina   100%

 

 EX 2-3 

 

 

Subsidiary  Jurisdiction of
Organization  Percentage of Equity Interests
Owned by Parent Guarantor,
Company and other Subsidiaries
(in the aggregate)  Agree Davenport IA, LLC  Delaware   100% Agree Des Moines
IA, LLC  Delaware   100% Agree Development, LLC  Delaware   100% Agree Doraville
GA, LLC  Delaware   100% Agree DT Jacksonville NC, LLC  Delaware   100% Agree
East Palatka, LLC  Florida   100% Agree Edmond OK, LLC  Delaware   100% Agree
Egg Harbor NJ, LLC  Delaware   100% Agree Elkhart, LLC  Michigan   100% Agree
Evergreen CO, LLC  Delaware   100% Agree Facility No. I, L.L.C.  Delaware   100%
Agree Farmington NM, LLC  Delaware   100% Agree Forest MS LLC  Mississippi 
 100% Agree Forest VA LLC  Virginia   100% Agree Fort Mill SC, LLC  South
Carolina   100% Agree Fort Walton Beach, LLC  Florida   100% Agree Fort Worth
TX, LLC  Delaware   100% Agree Fuquay - Varina, LLC  North Carolina   100% Agree
GCG, LLC  Delaware   100% Agree Grand Chute WI LLC  Delaware   100% Agree Grand
Forks, LLC  North Dakota   100%

 

 EX 2-4 

 

 

Subsidiary  Jurisdiction of
Organization  Percentage of Equity Interests
Owned by Parent Guarantor,
Company and other Subsidiaries
(in the aggregate)  Agree Grandview Heights OH, LLC  Delaware   100% Agree
Greenville SC, LLC  South Carolina   100% Agree Harlingen LLC  Texas   100%
Agree Hazard KY, LLC  Delaware   100% Agree Holdings I, LLC  Delaware   100%
Agree Holly Springs MS, LLC  Delaware   100% Agree Hopkinsville KY, LLC 
Delaware   100% Agree IL & VA, LLC  Delaware   100% Agree Indianapolis Glendale
LLC  Delaware   100% Agree Indianapolis IN II, LLC  Delaware   100% Agree
Indianapolis, LLC  Indiana   100% Agree Jackson MS, LLC  Delaware   100% Agree
Jacksonville NC, LLC  North Carolina   100% Agree Johnstown, LLC  Ohio   100%
Agree Joplin MO LLC  Missouri   100% Agree Junction City KS LLC  Delaware   100%
Agree K&G Joplin MO, LLC  Delaware   100% Agree K&G OK, LLC  Delaware   100%
Agree Kirkland WA, LLC  Delaware   100% Agree Lake in the Hills, LLC  Illinois 
 100% Agree Lake Zurich IL, LLC  Illinois   100% Agree Leawood, LLC  Delaware 
 100%

 

 EX 2-5 

 

 

Subsidiary  Jurisdiction of
Organization  Percentage of Equity Interests
Owned by Parent Guarantor,
Company and other Subsidiaries
(in the aggregate)  Agree Lebanon VA, LLC  Virginia   100% Agree Lejune
Springfield IL, LLC  Illinois   100% Agree Ligonier PA LLC  Pennsylvania   100%
Agree Littleton CO LLC  Delaware   100% Agree Lowell AR, LLC  Delaware   100%
Agree Lowell, LLC  Delaware   100% Agree Lyons GA, LLC.  Georgia   100% Agree
M-59, LLC  Michigan   100% Agree Madison AL LLC  Michigan   100% Agree
Madisonville TX LLC  Texas   100% Agree Magnolia Knoxville TN LLC  Tennessee 
 100% Agree Mall of Louisiana, LLC  Louisiana   100% Agree Manchester LLC 
Connecticut   100% Agree Mansfield, LLC  Connecticut   100% Agree Marietta, LLC 
Georgia   100% Agree Marshall MI Outlot, LLC  Delaware   100% Agree Maumee OH,
LLC  Delaware   100% Agree McKinney TX LLC  Texas   100% Agree MCW, LLC 
Delaware   100% Agree Memphis Getwell, LLC  Tennessee   100% Agree Middletown
OH, LLC  Delaware   100% Agree Millsboro DE, LLC  Delaware   100%

 

 EX 2-6 

 

 

Subsidiary  Jurisdiction of
Organization  Percentage of Equity Interests
Owned by Parent Guarantor,
Company and other Subsidiaries
(in the aggregate)  Agree Minneapolis Clinton Ave L.L.C.  Minnesota   100% Agree
Minot ND, LLC  Delaware   100% Agree Montgomery AL LLC  Alabama   100% Agree
Montgomeryville PA LLC  Pennsylvania   100% Agree Morrow GA, LLC  Georgia   100%
Agree Mt. Dora FL, LLC  Delaware   100% Agree Nampa ID, LLC  Delaware   100%
Agree Nashua NH, LLC  Delaware   100% Agree Neosho MO, LLC  Delaware   100%
Agree New Lenox 2, LLC  Illinois   100% Agree New Lenox, LLC  Illinois   100%
Agree North Las Vegas, LLC  Nevada   100% Agree North Miami Beach FL, LLC 
Delaware   100% Agree Novi MI LLC  Michigan   100% Agree Onaway MI, LLC 
Delaware   100% Agree Orange & McCoy, LLC  Florida   100% Agree Oxford Commons
AL, LLC  Delaware   100% Agree Palafox Pensacola FL, LLC  Delaware   100% Agree
Pensacola LLC  Florida   100% Agree Pensacola Nine Mile LLC  Florida   100%
Agree Pinellas Park, LLC  Florida   100% Agree Plainfield LLC  Michigan   100%

 

 EX 2-7 

 

 

Subsidiary  Jurisdiction of
Organization  Percentage of Equity Interests
Owned by Parent Guarantor,
Company and other Subsidiaries
(in the aggregate)  Agree Poinciana, LLC  Florida   100% Agree Pooler GA, LLC 
Delaware   100% Agree Port Orange FL, LLC  Delaware   100% Agree Port St. John,
LLC  Delaware   100% Agree Portland ME, LLC  Delaware   100% Agree Portland OR,
LLC  Delaware   100% Agree Provo UT, LLC  Delaware   100% Agree Rancho Cordova
I, LLC  California   100% Agree Rancho Cordova II, LLC  California   100% Agree
Rapid City SD, LLC  South Dakota   100% Agree Realty Services, LLC  Delaware 
 100% Agree Realty South-East, LLC  Michigan   100% Agree Richmond RI, LLC 
Delaware   100% Agree Richmond VA, LLC  Delaware   100% Agree Riverside IA, LLC 
Delaware   100% Agree Rochester NY LLC  New York   100% Agree Rockford IL, LLC 
Delaware   100% Agree Roseville CA, LLC  California   100% Agree RT Amite LA,
LLC  Delaware   100% Agree RT Arlington TX, LLC  Delaware   100% Agree RT
Gulfport MS, LLC  Delaware   100% Agree RT Jackson MS, LLC  Delaware   100%

 

 EX 2-8 

 

 

Subsidiary  Jurisdiction of
Organization  Percentage of Equity Interests
Owned by Parent Guarantor,
Company and other Subsidiaries
(in the aggregate)  Agree RT Port Richey FL, LLC  Delaware   100% Agree RT Villa
Rica GA, LLC  Delaware   100% Agree Salem OR LLC  Delaware   100% Agree Sarasota
FL, LLC  Delaware   100% Agree SB, LLC  Delaware   100% Agree Secaucus NJ, LLC 
Delaware   100% Agree Shelby, LLC  Michigan   100% Agree Silver Springs Shores,
LLC  Delaware   100% Agree Southfield & Webster, LLC  Delaware   100% Agree
Southfield, LLC  Michigan   100% Agree Spartanburg SC, LLC  South Carolina 
 100% Agree Spring Grove, LLC  Illinois   100% Agree Springfield IL, LLC 
Illinois   100% Agree Springfield MO, LLC  Delaware   100% Agree Springfield OH
LLC  Delaware   100% Agree St Petersburg, LLC  Florida   100% Agree St.
Augustine Shores, LLC  Delaware   100% Agree St. Joseph MO, LLC  Missouri   100%
Agree Statesville NC, LLC  Delaware   100% Agree Statham GA, LLC  Georgia   100%
Agree Stores, LLC  Delaware   100% Agree Sun Valley NV LLC  Nevada   100%

 

 EX 2-9 

 

 

Subsidiary  Jurisdiction of
Organization  Percentage of Equity Interests
Owned by Parent Guarantor,
Company and other Subsidiaries
(in the aggregate)  Agree Sunnyvale CA, LLC  Delaware   100% Agree Tallahassee,
LLC  Florida   100% Agree Terre Haute IN LLC  Delaware   100% Agree TK, LLC 
Delaware   100% Agree Topeka KS LLC  Delaware   100% Agree Tri-State Lease, LLC 
Delaware   100% Agree Upland CA, LLC  Delaware   100% Agree Venice, LLC 
Florida   100% Agree Vero Beach FL, LLC  Delaware   100% Agree W 63rd Chicago
IL, LLC  Delaware   100% Agree Walker, LLC  Michigan   100% Agree Wawa
Baltimore, LLC  Maryland   100% Agree Wheaton IL, LLC  Delaware   100% Agree
Whittier CA, LLC  Delaware   100% Agree Wichita Falls TX LLC  Texas   100% Agree
Wichita, LLC  Kansas   100% Agree Wilmington, LLC  North Carolina   100% Agree
Woodland Park NJ, LLC  Delaware   100% Agree Woodstock IL, LLC  Delaware   100%
Indianapolis Store No. 16 LLC  Delaware   100% Lawrence Store No. 203, L.L.C. 
Delaware   100% Lunacorp, LLC  Delaware   100%

 

 EX 2-10 

 

 

Subsidiary  Jurisdiction of
Organization  Percentage of Equity Interests
Owned by Parent Guarantor,
Company and other Subsidiaries
(in the aggregate)  Mt. Pleasant Outlot I, LLC  Michigan   100% Mt. Pleasant
Shopping Center, L.L.C.  Michigan   100% Pharm Nashville IN, LLC  Delaware 
 100%

 

Note: The above list excludes dormant Subsidiaries that do not own any property.

 

Affiliates (other than Subsidiaries)

None

 

Directors and Executive Officers

of the Parent Guarantor

  Position(s) Richard Agree   Executive Chairman of the Board of Directors Joel
N. Agree   President, Chief Executive Officer and Director Clayton R. Thelen  
Chief Financial Officer and Secretary Laith M. Hermiz   Chief Operating Officer
and Executive Vice President Craig Erlich   Independent Director Farris G. Kalil
  Independent Director W. Gregory Lehmkuhl   Independent Director John Rakolta,
Jr.   Independent Director Jerome Rossi   Independent Director William S.
Rubenfaer   Independent Director Leon M. Schurgin   Independent Director Merrie
S. Frankel   Independent Director

 

Directors and Executive Officers of the Company

 

The sole general partner of the Company is the Parent Guarantor. Please see the
directors and senior officers of the Parent Guarantor listed above.

 

Section 5.14. Use of Proceeds. The Company will apply the proceeds of the sale
of the Series 2018-A Notes issued hereunder to finance, among other things,
acquisitions, tenant improvements, new construction, development and
redevelopment, capital expenditures, debt repayment, leasing commissions and for
general working capital.

 

 EX 2-11 

